Citation Nr: 1633345	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  14-28 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar affective disorder, and depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to February 1998.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in May 2013 and March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a May 2016 Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he has a current psychiatric disorder as a result of in-service personal assault stressors.  In written statements of record and during the May 2016 Board hearing, the Veteran has described his in-service stressors as being thrown to the ground by his supervisor, sustaining a wound requiring stitches that he was forced to report as a slip and fall accident while being threatened with his life.   He further reported that the same supervisor would frequently pull him out of bed violently in the middle of the night while he was asleep.  He discussed having countless physical altercations with this supervisor during service, leaving him trapped in that situation and hopeless about his future.  He asserted that after he endured personal assaults by his supervisor in service, he no longer sought promotion or advancement even though he was rated as exemplary.  The Veteran testified that his psychiatric symptoms, such as poor sleep, anxiety, and exaggerated startle reflex, began during service.  He reported that he first sought treatment at an unidentified counseling service in 2008 but had self-medicated his symptoms with drugs since service.

Service treatment records are void of any treatment or findings of any psychiatric disorder.  However, in May 1996, the Veteran was treated for a four centimeter open forehead laceration after slipping on a wet deck.  In a September 1997 Report of Medical History, the Veteran marked yes to the question of "have you ever had or have you now" concerning frequent trouble sleeping and depression or excessive worry.  The examiner indicated that those complaints EPTS (existed prior to service) and were NCD (not considered disabling).  It was noted that his insomnia was brought out on ship deployment and that he had separated from his spouse. 

Service personnel records show that the Veteran was characterized as a solid performer and good worker with multiple evaluation reports detailing that the Veteran met or exceeded standards.  The Veteran's DD Form 214 revealed that his military occupational specialty was Other Technical and Allied Specialist.

In an April 2013 VA PTSD examination report, the examiner indicated that the Veteran's symptoms did not meet the full diagnostic criteria for a diagnosis of PTSD under DSM-IV criteria.  The examiner listed an Axis I diagnosis of depressive disorder NOS (not otherwise specified), opining that it was less likely than not related to service.  Axis IV diagnoses were listed as some marital and job-related stressors.  The examiner determined that the Veteran's two reported stressors were found not to meet Criterion A (i.e., adequate to support the diagnosis of PTSD).  Psychometric testing results were noted to indicate over-endorsement and exaggeration of mental health symptoms.  

After reviewing the record and examining the Veteran, the examiner commented that the onset of a majority of his symptoms made it questionable on a nexus between symptoms and military service.  It was noted that the Veteran was discharged from the Navy 15 years ago, and when discussing mental health symptoms, he really described more problems beginning about five years ago.  The examiner indicated that there was nothing probative in nature that would link his current symptom picture to service.  As a result, the examiner opined that it was less likely than not that current depressive symptoms were related to service.  The examiner found that it was more likely that symptoms were driven by a maladaptive personality structure that lended him to being more interpersonally sensitive, making it more difficult for him to sustain periods of stress or conflict.

In a May 2016 statement, a private advanced practice registered nurse listed a diagnostic impression of chronic PTSD, recommending multiple treatment options such as individual therapy and psychiatric medication management.  In an additional May 2016 statement, a private physician, M. T., M. D., assessed that the Veteran met the criteria for PTSD and bipolar affective disorder type 2.  Based on the Veteran's presentation, the physician concluded that PTSD, which included symptoms of chronically poor sleep, nightmares, flashbacks, and avoidance of places, situations, and conversations that can remind him about being abused, was related to military service, as he had not had any other episodes of being abused.
The examiner listed Axis I diagnoses of PTSD, bipolar affective disorder type 2, rule out social anxiety disorder, history of alcohol abuse (in early remission for 3 to 4 months), and history of marijuana abuse and cocaine abuse (in full sustained remission for 5 to 6 years) as well as noted Axis IV diagnoses of history of being emotionally and physically abused in the military, unemployment, and financial difficulties.

Based on the foregoing private treatment provider statements indicating a recent change in the Veteran's mental health status, the Board has determined that an updated VA examination would be useful to clarify whether the Veteran has a psychiatric disability, to include depressive disorder, bipolar affective disorder, and/or PTSD, associated with events during active military service, to include the claimed in-service personal assault stressor events.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.

2.  Thereafter, schedule the Veteran for a VA examination by a VA psychiatrist or psychologist to determine the etiology of any psychiatric disability found, to include depressive disorder, bipolar affective disorder, and PTSD.  Prior to conducting the examination, the electronic claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail. 

In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any signs/indicators or change of behavior or performance during service, subsequent to the claimed personal assault(s) alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence.  After reviewing the record and examining the Veteran, the examiner should determine what psychiatric disabilities are present.

If a diagnosis of PTSD is made, the examiner should offer an opinion as to whether any claimed in-service personal assault stressor is sufficient to have caused PTSD and whether it is at least as likely as not (50 percent probability or more) that any claimed stressor actually caused the Veteran's PTSD. 

The examiner must explain how the diagnostic criteria of the Diagnostic and Statistical Manual for Mental Disorders are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the stressors. 

If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain how the diagnostic criteria for PTSD of the Diagnostic and Statistical Manual for Mental Disorders have not been met.  The examiner should acknowledge and discuss the findings in the April 2013 VA examination as well as the May 2016 private psychiatric evaluation reports of record.  

For each diagnosed psychiatric disability other than PTSD, the examiner is requested to provide an opinion, based upon review of the service and post-service treatment records, the lay statements of record, and any examination findings, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disability is related to his active military service, to include his claimed stressors in service.  Again, the examiner should acknowledge and discuss the findings in the April 2013 VA examination as well as the May 2016 private psychiatric evaluation reports of record.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal in consideration of all evidence since the issuance of the June 2014 statement of the case.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

